Citation Nr: 1819813	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus II, to include as secondary to obstructive sleep apnea, erectile dysfunction, and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1966 to December 1967 and from May 1981 to September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board reopened and remanded the appeal in August 2017, requesting the RO schedule the Veteran for a VA examination and readjudicate his claims.  A VA examination was conducted in September 2017.  The RO then returned the appeal to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary before a decision can be rendered. 

The Veteran contends that he has diabetes mellitus due to his military service, including as due to a high BMI and high triglycerides noted during service.  These conditions were addressed in the September 2017 VA examination and opinion ordered by the August 2017 Board decision.  However, the Veteran has also alleged that his diagnosis may be the result of service-connected disabilities including sleep apnea, erectile dysfunction, and an anxiety disorder.  These assertions have yet to be addressed.  Therefore, an addendum opinion addressing secondary service connection should be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the Veteran's claim for diabetes mellitus. 

2.  Forward the Veteran's claims file to an appropriate medical professional for a supplemental opinion regarding the service connection claim for diabetes mellitus.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's diabetes mellitus II diagnosis was caused OR aggravated by the Veteran's service-connected sleep apnea, erectile dysfunction, or anxiety disorder.  The examiner is asked to provide an opinion as to both causation and aggravation.  

A compete rationale for any opinions expressed must be included in the report. 

3.  The AOJ should review the expanded record and determine if the claims can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




